Citation Nr: 1446514	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.

2.  Entitlement to an initial compensable rating for residuals, fracture of right 5th finger.

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent for compression fracture T10-T11 and degenerative disc disease (DDD), L5-S1 with radiculopathy of the lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to March 2009. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case has since been transferred to the Pittsburgh foreign cases jurisdiction.  In his February 2011 Substantive Appeal the Veteran requested a video conference hearing before the Board.  He failed to appear at the hearing scheduled in July 2013.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

The issues of entitlement to initial ratings in excess of 10 percent (each) for bilateral knee patellofemoral syndrome and compression fracture T10-T11 and DDD, L5-S1 with radiculopathy of the lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's dry eye syndrome was manifest in service and is related to service.  

2.  The Veteran's right 5th finger has medial ankylosis from the proximal interphalangeal joint of about 10 degrees, and may not be rated as an amputation; there is no resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  


CONCLUSIONS OF LAW

1.  Service connection for dry eye syndrome is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2014).

2.  The criteria for a compensable rating for residuals, fracture of right 5th finger, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 Supp. 2013); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Code (Code) 5230 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, with respect to the claim for service connection for dry eye syndrome, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Regarding the claim for a compensable rating for residuals, fracture of right 5th finger, the rating decision on appeal granted service connection and assigned a noncompensable disability rating and effective date; as such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The December 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in April and May 2009.  The Board finds that the reports of the VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of the Veteran's claimed eye disorder and service-connected right 5th finger fracture to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection Claim - Dry Eye Syndrome

The Veteran contends that he has dry eye syndrome that developed and was treated during service and was also treated after separation from service.  His June 1995 enlistment examination shows his eyes were normal on clinical evaluation.  A February 2005 clinical evaluation also shows his eyes were normal.  However, during the February 2005 evaluation reported a history of eye disorder or trouble, described by the examining physician as slight blurriness in the right eye.  On December 2005 vision screening, his uncorrected visual acuity (distance) was 20/20.  May and August 2007 service treatment records (STRs) note he had no eye symptoms.  A June 2007 nursing assessment revealed his pupils equal round and reactive to light.  There were no complaints regarding his eyes.  In February 2008 he was given an assessment of dry eye syndrome and treated with an ophthalmic solution (Refresh Plus) and ointment (Lacri Lube).  On February 2008 Medical Boards examination he reported a history of eye disorder or trouble, which he described as dry eyes for which he used eye drops and ointment daily due to scar tissue under the eyelids from head trauma.  On clinical evaluation, his eyes were noted to be normal.  An April 2008 STR notes the Veteran had no vision problems, eye pain, or photophobia.  A May 2008 eye evaluation revealed pupils equal round and reactive to light.

On April 2009 VA eye examination, the Veteran reported that the last time he saw an eye doctor he had his eyes dilated and was told he had a lot of pinholes inside his eyes "like someone who had brain trauma[;]" this was told to him after his September 2007 accident (when he was hit head-on at an intersection while riding his motorcycle).  He stated he has had floaters almost his whole life, but denied any flashes of light.  He had pain discomfort intermittently throughout the day; his pain was retrobulbar and eye drops did not help.  He noted that when he initially awakes, his vision is blurred and then clears as the day progresses.  He was treated with eye drops for dryness.  The examiner diagnosed minimal dry eye syndrome exacerbated by ceiling fan overnight, minimal myopic astigmatism, asymptomatic inferior retinal holes, both eyes, and old corneal scar, left eye.  

In sum, the Veteran was diagnosed with dry eye syndrome in service.  During his VA eye examination in April 2009 the examiner diagnosed minimal dry eye syndrome, and he currently complains of dry eyes.  Without the need to further discuss the evidence of record, the Board finds that dry eye syndrome was first shown in service and has continued since.  There is no clinical evidence showing that the Veteran's dry eyes are unrelated to his military service.  As such, service connection for dry eye syndrome is warranted.


Increased Rating Claim - Residuals, Fracture of Right 5th Finger

Service connection for right 5th finger fracture was granted by rating decision in September 2009.  A noncompensable rating was granted, effective March 7, 2009, and has been in effect since that time.  The Veteran contends that the symptomatology associated with his service-connected right 5th finger disability presents a greater degree of impairment than the currently assigned 0 percent rating, and an initial compensable rating is therefore warranted.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's residuals, fracture of the right 5th finger, is rated under 38 C.F.R. § 4.71a Code 5227, ankylosis of individual digits.  Under Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under this Code.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note.

Under Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under this Code.  

A compensable rating for a fifth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Code 5156.  Under Code 5156, amputation of the ring finger, a 10 percent evaluation is warranted for amputation of the ring finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Note following Code 5156.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii).

The evidence of record shows that during service in March 2007 the Veteran fractured his right small finger (pinkie finger) playing basketball.  It was a slight oblique fracture of the proximal phalanx.  He experienced a constant aching pain with movement and numbness at the top half of the finger.  On examination, there was swelling and tenderness to palpation of the little finger right hand.  The diagnosis was fracture of little finger right hand.  X-rays confirmed he had an oblique fracture of the 5th proximal phalanx.  April 2007 x-rays noted the obliquely oriented fracture extending the length of the right 5th finger proximal phalanx diaphysis.  There was early sclerosis noted along the radial and distal aspect of the fracture lucency suggestive of early healing.  The bones remain in near anatomic alignment; remaining osseous structures were intact.  In May 2007 the Veteran was seen in outpatient for follow-up of status post stable fracture of the right 5th digit proximal phalanges with complaints of decreased range of motion of the digit.  Physical findings revealed all finger joints had full range of motion.  He could perform full right composite fist and touch proximal palmar crease.  He had 32 degrees extension of the proximal interphalangeal joint lag.  No abnormalities were noted on sensory examination.  The assessment was joint stiffness of finger, long-term goal met, short-term goal not met.  Range of motion of finger was within functional limits to perform leisure tasks.  Extension lag was not impacting his function of activities of daily living, work or leisure tasks.  He had no complaints of pain.  He met the maximum functional potential and did not require further services.  

An orthopedic follow-up in May 2007 confirmed the proximal phalangeal fracture of the little finger was in good position and alignment of the fragments with a normal course of bone union without radiographic evidence of complications.  An August 2007 orthopedic report noted older non-displaced fracture involving most of the little finger proximal phalanx; cortical continuity complete.  The assessment was closed fracture 5th finger proximal phalanx, right hand.  

On May 2009 VA examination, the Veteran reported the history of his fractured right little finger.  He reported he had not had surgery performed on it, but it had been cast.  He had no pain associated with it, but had ankylosis of the finger.  On physical examination, the right little finger had medial ankylosis from the proximal interphalangeal joint that was about 10 degrees.  There was no problem with range of motion of the finger and no pain or tenderness was noted.  He had good grip strength in both hands.  There was no amputation of a part.  The diagnosis was right fifth (little) finger fracture, remote, with residuals.

The evidence of record shows that the Veteran's right little finger has medial ankylosis from the proximal interphalangeal joint of about 10 degrees.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding Code 5216.  As such, he is not entitled to a compensable schedular rating under Codes 5155, 5227 or 5230.  Further, there is no evidence of pain in the finger or hand, he had good grip strength in both hands and there was no problem with range of motion.  Consequently, there was no evidence that he has limitation of motion of other digits due to his right 5th finger disability, or that his right 5th finger disability by itself interfered with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Code 5227 at Note. 

The Board has considered whether an increased disability rating is warranted for his right 5th finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the United States Court of Appeals for Veterans Claims (Court) holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right 5th finger disability under either Code 5230 or 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  In any event, functional impairment that could be considered the equivalent of ankylosis has not been shown in this case, given the findings noted previously.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b). 

Consideration has also been given regarding whether the schedular evaluation for the claim for a compensable rating for residuals, fracture of right 5th finger is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  As discussed above, there is not a higher rating available under the diagnostic codes addressed in this decision (except under amputation, which codes are not for application here).  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Also, the record does not show, nor has the Veteran contended, that he is unemployable as a result of his service-connected residuals, fracture of the 5th finger.  In fact, the evidence of record indicates the Veteran was employed during the pendency of this appeal (see November 2010 VA PTSD examination report).  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disability is not raised by the Veteran or the record and need not be discussed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for dry eye syndrome is granted.

A schedular compensable rating for residuals, fracture of the 5th finger is denied


REMAND

The record shows the Veteran was last examined in May 2009 (by VA) with respect to his service-connected back and bilateral knee disabilities.  The Veteran's representative, in an August 2014 Appellant's Brief, noted that the Veteran asserts that his back and bilateral knee disabilities have worsened.  While a new examination is not required simply because of the time which has passed since the last examination (May 2009), VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected back and bilateral knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected compression fracture T10-T11 and DDD with lower extremities radiculopathy.  The entire record must be made available to and reviewed by the examiner.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  

Any indicated studies should be completed; the studies should specifically include range of motion studies of the thoracolumbar spine (including whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination).  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when there is repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is asked to describe whether the thoracolumbar spine disability is manifested by incapacitating episodes of intervertebral disc syndrome (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the period of a year), and any studies indicated to ascertain whether the Veteran's lumbar spine disability has compensable neurological manifestations (to specifically include of the lower extremities).  All symptoms and functional limitations due to the service-connected thoracolumbar spine disability should be described in detail. 

The examiner must explain the rationale for all opinions.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected bilateral knee disabilities.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that respond to the following:

The examiner should report the range of motion measurements for each knee, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should examine for and indicate whether there is any evidence of recurrent subluxation or lateral instability of the left and/or right knee and, if so, whether it is slight, moderate, or severe.

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


